Citation Nr: 0528114	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety reaction with hysterical features and tremors, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1963 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted an increased rating of 50 
percent for service-connected anxiety reaction with 
hysterical features and tremors, previously rated as 30 
percent disabling.  The veteran has appealed the increase of 
50 percent to the Board, alleging his rating should be 
higher.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim.  

2.  The veteran's service-connected anxiety reaction with 
hysterical features and tremors is currently manifested by no 
more than involuntary shaking of the head and hands (although 
the veteran is not presently taking any medication for better 
control of such symptoms), comparable to no more than 
moderate difficulty in establishing and maintaining effective 
work and social relationships as depicted by Global 
Assessment of Functioning (GAF) designation of 55

3.  The veteran's service-connected anxiety reaction with 
hysterical features and tremors is currently not manifested 
by impairment in the ability to concentrate or to articulate 
his thoughts clearly; or by delusions, hallucinations, or 
suicidal or homicidal thoughts, ideation, plans, or intent; 
or by impairment in orientation to person, place, and time, 
or impairment in recent or remote memory; or by obsessive or 
ritualistic behavior which interferes with routine 
activities; or by panic attacks, feelings of helplessness or 
hopelessness, or impaired impulse control.  


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected anxiety reaction with hysterical features 
and tremors have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In regard to the claim for an evaluation in excess 
of 50 percent for service-connected social anxiety disorder 
with agoraphobia, with tremors, the RO issued a VCAA notice 
letter to the veteran in October 2003.  This VCAA notice 
advised the veteran of what evidence would substantiate the 
claim, and of the specific allocation of responsibility for 
obtaining such evidence.  The VCAA notice was provided to the 
veteran prior to the RO's initial adjudication of the claim 
in January 2004.  Therefore, as to the claim on appeal, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide this claim on appeal would not be 
prejudicial to the claimant.  

The requirements with respect to the content of the VCAA 
notice are met in this case as to the issue on appeal.  VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The content of the October 2003 VCAA notice complies with all 
pertinent VA law and regulations.  These VCAA notice letters 
advised the veteran of the information needed to substantiate 
his claim on appeal, and the veteran's reply is of record, 
along with arguments of his representative.  The record also 
indicates that the veteran was provided with a copy of the 
January 2004 RO rating decision, the May 2004 statement of 
the case (SOC), and the November 2004 supplemental statement 
of the case (SSOC), each of which set forth the general 
requirements of applicable law pertaining to evidence to 
support the claim for increase on appeal.  

VA has obtained all identified records noted by the veteran 
throughout the pendency of this matter since the inception of 
the claim.  38 U.S.C.A. § 5103A.  Copies of all pertinent VA 
and private treatment medical records were obtained.  
Therefore, the Board finds that the duties to notify and to 
assist have been satisfied.  It appears that VA has done 
everything reasonably possible to notify and assist the 
veteran, and further delay of the appellate review of this 
case by the Board would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  
Background.

The veteran was seen in service in March 1966 for complaints 
of dizziness which were attributed by a doctor to "nerves".  
In October 1966, the veteran filed his original claim for 
service connection for blackout spells.  An October-November 
1966 VA Hospital Summary showed that he was evaluated for 
blackout spells.  The diagnosis was psychophysiological 
nervous system reaction, manifested by atypical blackout 
spells.  On a February 1967 VA psychiatric examination, the 
veteran was diagnosed with anxiety reaction, very mild with 
hysterical features.  The examiner noted that neurological 
examination was negative with the exception of a very mild 
tremor of the closed lids and the extended fingers.  In a 
March 1967 rating decision, the RO granted service connection 
for anxiety reaction with hysterical features and assigned a 
10 percent rating for the disorder.

In June 1989, the veteran filed a claim for an increased 
rating.  On an August 1989 VA psychiatric examination, the 
diagnosis was generalized anxiety disorder.  At that time, 
the veteran complained of his head shaking and the examiner 
noted a mild head tremor in a vertical manner on examination.  
In a September 1989 rating decision, the RO granted an 
increased rating to 30 percent for anxiety reaction with 
hysterical features and tremors.

The present appeal arises from an August 2003 claim for an 
increased rating.  An August 2003 VA outpatient treatment 
report reflected that the veteran was being seen for the 
first time, and he reported a medical history which included 
a tremor of his head which he stated was getting 
progressively worse.  On physical examination, the examiner 
noted that the veteran was anxious looking but not in any 
distress.  There was a resting tremor present in the head.  
The diagnoses included tremor of the head, most likely benign 
essential tremor.  The examiner recommended that a beta 
blocker, but the veteran wanted to discuss this with his 
private doctor and then decide whether to take the 
medication.

On an November 2003 VA Mental Disorders examination, the 
veteran was able to concentrate throughout the examination 
and to articulate his thoughts clearly.  He denied delusions 
and hallucinations.  He denied a history of current suicidal 
or homicidal thoughts, ideation, plans, or intent.  He was 
oriented to person, place, and time.  Recent and remote 
memory was intact.  He denied obsessive or ritualistic 
behavior which interfered with routine activities.  His 
speech was of normal rate, pitch and volume, and his thoughts 
were relevant and logical.  He denied any panic attacks.  The 
veteran believed that he had never felt depressed, stating, 
"I'm an optimist maybe overly so at times.  I always have 
thought there was a way out of everything."  He stated that 
he was an anxious person but denied ever feeling this at home 
and denied ever feeling helpless or hopeless.  His sleep was 
effected by the pain of his arthritis.  He denied impaired 
impulse control.  The examiner noted that the veteran had an 
involuntary shaking of his head and hands that was very 
embarrassing and made it difficult for him to do anything 
manually that demanded any dexterity even the ability to 
write.  The veteran attempted to hold his head steady during 
the examination and was apologetic.  The diagnosis was social 
anxiety disorder (previously diagnosed in the past as anxiety 
reaction with hysterical features) with agoraphobia.  The 
examiner noted current stressful experiences included loss of 
a job this year with mounting financial concerns, chronic 
pain with significant limitation of mobility, increasing 
anxiety about being noticed in public.  The examiner assigned 
a Global Assessment of Functioning designation of 55 
indicating some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social and occupational functioning (e.g., few 
friends, conflicts with peers or coworkers).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994). 

In February and October 2004, the RO received private medical 
records dated from 1997 to the present.  Most of these 
records concerned disorders other than the service-connected 
anxiety disorder.  However, some of the progress notes showed 
complaints of, and treatment for, anxiety and essential 
tremor.

General Criteria for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected anxiety reaction with 
hysterical features and tremors is evaluated under Diagnostic 
Code 9400, at 38 C.F.R. § 4.130.  Under this Diagnostic Code, 
a 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

Additionally, Global Assessment of Functioning (GAF) scale 
reflects the, "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See The American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM) 
(4th ed.), p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), with the individual generally functioning 
pretty well, and with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Analysis

The recent private and VA treatment records, dated from 
August 2002 to the present, which are assigned the most 
probative value in assessing the current degree of 
impairment, demonstrate that the criteria for an evaluation 
in excess of 50 percent are not met or more closely 
approximated under all applicable Diagnostic Codes.  
Francisco, 7 Vet. App. at 58.  This evidence shows that the 
veteran receives no ongoing psychiatric treatment and has 
little, if any, psychiatric symptoms other than the anxiety 
associated with embarrassing hand and head tremors.  Private 
and VA treatment records primarily show treatment for 
disorders not pertinent to the appeal, including multiple 
joint arthritis-significant for debilitating arthritis of 
the hands.  See VA examining physician opinion of November 
2003.  

VA treatment records of August 2003 show the veteran's 
reported history of quitting his job due to the embarrassment 
of his hand tremors.  However, the treating VA physician 
recommended that the veteran begin beta blocker therapy for 
the control of such symptoms.  The veteran deferred this 
recommendation for private consultation, and no evidence of 
record demonstrates that he availed himself of beta blocker 
therapy as recommended by the VA physician.  Although the 
veteran indicated on private examination in October 2003 that 
multiple prior medications could either not be tolerated or 
were not effective, private treatment records of September 
2004 show that the veteran is currently taking no medication 
for the better control of his hand and head tremors.  

On VA examination in November 2003, the examiner noted that 
the veteran had impairment of dexterity of the hands, but 
this was thought to be due to the veteran's non-service-
connected arthritis, and not his service-connected social 
anxiety disorder with agoraphobia.  On this examination, the 
veteran denied, or was not shown to have, any delusions or 
hallucinations, inappropriate behavior, suicidal or homicidal 
thoughts, memory loss, or obsessive or ritualistic behavior.  
The veteran was oriented in time, place and person, his 
speech was normal, and thoughts were relevant and logical.  
The veteran denied ever feeling depressed, and he had no 
impairment impulse control or mood.  The veteran denied panic 
attacks, although he admitted that he was often embarrassed 
by his hand tremors.  No spatial disorientation, or neglect 
of personal appearance and hygiene were noted, although the 
examiner noted that the veteran sometimes needed assistance 
getting in and out of the bathtub because of his arthritis.  
The diagnosis was social anxiety disorder with agoraphobia.  
A GAF of 55 was given.  

Although in the March 2005 VA Form 1-646, Statement of 
Accredited Representative in Appealed Case, the veteran 
listed several of the private doctor's progress notes, dated 
from 1998 to the present, which showed complaints of, or 
treatment for, anxiety and tremors, the Board notes that 
these brief notes do not address the rating criteria in the 
VA Schedule for Rating Disabilities relevant to a higher 
rating nor do they depict in detail any symptoms or 
manifestations demonstrating a higher level of impairment 
under the rating criteria.  Mere notations of the existence 
of anxiety and tremor is not a sufficient basis on which to 
assess the degree of impairment resulting from the 
service-connected anxiety disorder. 

Based on the evidence noted and for the reasons articulated 
above, the Board concludes that the criteria for a 70 percent 
evaluation are not supported by any objective evidence of 
record, and the degree of impairment shown does not more 
closely approximate the criteria for a 70 percent evaluation 
in this case.  38 C.F.R. § 4.7.  Overall, the veteran's 
social and occupational impairment does not warrant an 
evaluation in excess of 50 percent under the criteria for 
rating his anxiety disorder.  Concerning this, the Board 
notes that the GAF designation of 55 on VA examination in 
November 2003 supports the assignment of no more than a 
50 percent evaluation for the veteran's service-connected 
anxiety disorder with tremors.  This designation is 
consistent with the other clinical findings of record, 
including the lack of any psychiatric therapy, and supports 
no more than a 50 percent evaluation.  

The Board gives all due consideration to the lay statements 
of the veteran.  Although the veteran may believe that 
symptoms of his disability, including his hand tremor, 
warrant an evaluation in excess of 50 percent, he is not 
service-connected for arthritis of the hands-a source of his 
impairment of dexterity--and he does not have the medical 
credentials or training needed to offer a medical opinion 
about the degree of impairment resulting from his 
service-connected condition.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the veteran is competent to provide 
evidence of observable symptoms, he is not competent to 
attribute any symptom to a given cause or diagnosis.  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  As is true with any piece of evidence, 
the credibility and weight to be attached to [evidence ... are] 
within the province of the [BVA as] adjudicators . . ."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998).  The Board has the 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
Board finds that the probative evidence of record warrants no 
more than a 50 percent evaluation for the veteran's anxiety 
reaction with hysterical features and tremors.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of the evidence is against the 
claim.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).  The claim for an evaluation 
in excess of 50 percent is denied.  


ORDER

An increased disability rating for service-connected anxiety 
reaction with hysterical features and tremors is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


